FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:November 30, 2010 OR _ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3130 Gateway DriveNorcross, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number:(770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of December 31, 2010: Common Stock, $0.10 Par Value – 70,025,219 IMMUCOR, INC. AND SUBSIDIARIES FORM 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of November 30, 2010 (unaudited) and May 31, 2010 Condensed Consolidated Statements of Income for the three and six months ended November 30, 2010 (unaudited) and November 30, 2009 (unaudited) Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Income for the period June 1, 2010 through November 30, 2010 (unaudited) Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2010 (unaudited) and November 30, 2009 (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II.OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 ITEM 1.Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) November 30, 2010 May 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,470 and $2,122 at November 30, 2010 and May 31, 2010, respectively Inventories Deferred income tax assets, current portion Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, Net GOODWILL INTANGIBLE ASSETS, Net DEFERRED INCOME TAX ASSETS OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable Deferred revenue, current portion Total current liabilities DEFERRED REVENUE DEFERRED INCOME TAX LIABILITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) - - SHAREHOLDERS' EQUITY: Common stock, $0.10 par value; authorized 120,000,000 shares, issued and outstanding 70,014,939 and 69,912,449 shares at November 30, 2010 and May 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended November 30, November 30, November 30, November 30, NET SALES $ COST OF SALES (exclusive of amortization shown separately below) GROSS MARGIN OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization expense Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSE): Interest income 94 Interest expense (5
